Case: 19-60311     Document: 00515553120         Page: 1     Date Filed: 09/04/2020




            United States Court of Appeals
                 for the Fifth Circuit                         United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 4, 2020
                                No. 19-60311
                              Summary Calendar                   Lyle W. Cayce
                                                                      Clerk

 Melvin Naun Guevara-Enriquez,

                                                                       Petitioner,

                                     versus

 William P. Barr, U.S. Attorney General,

                                                                    Respondent.


                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                            BIA No. A205 567 630


 Before Jolly, Elrod, and Graves, Circuit Judges.
 Per Curiam:*
        Melvin Naun Guevara-Enriquez, a native and citizen of Guatemala,
 seeks review of a decision by the Board of Immigration Appeals (BIA)
 dismissing his appeal from the denial by an Immigration Judge (IJ) of his
 application for asylum and withholding of removal. He challenges the BIA’s


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60311      Document: 00515553120         Page: 2     Date Filed: 09/04/2020




                                   No. 19-60311


 determination that he did not establish past persecution or a well-founded
 fear of future persecution based on a protected ground with respect to his
 claims for asylum and withholding of removal. Although the IJ also denied
 relief under the Convention Against Torture, Guevara-Enriquez did not
 appeal that to the BIA, nor does he raise it here.
        As an initial matter, Guevara-Enriquez did not properly exhaust his
 contentions that the BIA did not review his claims with the appropriate level
 of rigor and scrutiny and failed to consider all the evidence and applicable
 caselaw. See Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009). Therefore,
 we lack jurisdiction to consider them. See id. at 320-21.
        With respect to the substance of his asylum and withholding claims,
 we review the BIA’s factual findings for substantial evidence and questions
 of law de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
 We “may not overturn the BIA’s factual findings unless the evidence
 compels a contrary conclusion.” Gomez-Palacios v. Holder, 560 F.3d 354, 358
 (5th Cir. 2009).      Guevara-Enriquez argues that he established past
 persecution and a well-founded fear of future persecution based on his
 membership in two particular social groups: “young Guatemalan men
 perceived by the M-18 gang to be” police informants and “former
 acquaintances of the M-18 gang perceived to be police informants.” We find
 no error in the conclusion that Guevara-Enriquez failed to establish
 persecution based on membership in a particular social group. Hernandez-
 De La Cruz v. Lynch, 819 F.3d 784, 787 (5th Cir. 2016); Orellana-Monson v.
 Holder, 685 F.3d 511, 518, 522 (5th Cir. 2012). Apart from the particular
 social group issue, the threats and harassment Guevara-Enriquez suffered do
 not rise to the level of persecution. See Eduard v. Ashcroft, 379 F.3d 182, 188
 (5th Cir. 2004). Thus, he has not shown that the record compels the
 conclusion that he is entitled to asylum or, it follows, withholding of removal.
 See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).



                                        2
Case: 19-60311   Document: 00515553120     Page: 3   Date Filed: 09/04/2020




                            No. 19-60311


       IT IS ORDERED THAT the petition for review is DENIED in
 part and DISMISSED in part for failure to exhaust administrative
 remedies.




                                 3